Title: General Orders, 2 January 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Wednesday Januy 2d 82.
                     Parole
                     C. Signs
                  
                  Captain Rochfontaine is appointed a Member of the Court Martial whereof Major General the Baron Stueben is President vice Colo. Moylan absent.
                  An orderly Serjeant to be sent daily to the Court Martial at the city Tavern from the Rhode Island Regiment.
               